Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding: a moving robot comprising: a motor that is selectively driven in one of a first mode or a second mode to perform an operation, the moving robot generating a relatively less noise in the second mode than in the first mode; a sensor that detects information associated with a region in which the moving robot is traveling; and a controller that: determines, based on information detected by the sensor, whether an activation condition is satisfied, and based on determining that the activation condition is satisfied, manages the motor to switch from performing the operation in the first mode to performing the operation in the second mode, wherein the controller determines that the activation condition is satisfied when the controller determines that at least one of a plurality of situation conditions is satisfied and when a sensed distance between a user and the moving robot is less than or equal to a threshold distance, and the plurality of situation conditions relate to different activities by the user, wherein the controller determines, based on information detected by the sensor while the motor is operating in the second mode, whether a deactivation condition is satisfied, wherein, when the deactivation condition is determined to be satisfied while the motor is operating in the second mode, the controller manages the motor to switch back to performing the operation in the first mode, wherein the threshold distance of the activation condition is set differently for the plurality of situation conditions, wherein a level of noise in the second mode, which is reduced compared to the first mode, is set differently for the plurality of situation conditions of the activation condition, wherein the deactivation condition is determined to be satisfied when a threshold length of time elapses while the 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 02/28/2022, with respect to claims 1, 4, 6-10, 12-14, and 16-20 have been fully considered and are persuasive. The rejections of claims 1, 4, 6-10, 12-14, and 16-20 have been withdrawn due to Applicant’s amendment and arguments
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664